Citation Nr: 1614856	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

2.  Entitlement to TDIU on an extraschedular basis prior to January 24, 2013.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in May 2014, when the Veteran's claim for an increased rating for his service connected post-traumatic stress disorder (PTSD) was denied.  The Board noted that a claim for TDIU had been denied in an unappealed August 2012 rating decision.  However, it was further noted that the Veteran had raised the claim for TDIU again in a March 2013 VA Form 9, and remanded this claim to the RO to complete any necessary development for initial adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It has now been returned to the Board for appellate consideration.  

The issue of entitlement to TDIU on an extraschedular basis prior to January 24, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 24, 2013, the Veteran was service-connected for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent prior to June 28, 2012 and zero percent from that date; except for a temporary total rating from April 13, 2011 to May 31, 2011, the Veteran's combined rating did not exceed 60 percent prior to January 24, 2013.  

2.  The Veteran is currently service-connected for PTSD, which has been rated as 70 percent disabling from January 24, 2013; tinnitus, rated as 10 percent disabling, and bilateral hearing loss, which is rated as zero percent disabling; he has had a combined rating of 70 percent from January 24, 2013.  

3.  The Veteran's service connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for scheduler consideration for a total rating based on individual unemployability due to service connected disabilities prior to January 24, 2013.  38 C.F.R. § 4.16(a) (2015).  

2.  The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have been met from January 24, 2013.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in an August 2011 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  Given the favorable nature of this decision for the period from January 24, 2013, any failures in the duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran.  As for the period prior to that date, the claim is denied based on the criteria for basic eligibility contained in the applicable regulation, and further development would be of no assistance to the Veteran.  The Board will proceed with adjudication of his appeal.  

The Veteran contends that his service connected disabilities combine to render him unemployable.  He argues that the stress and other symptoms from his PTSD made it very difficult to continue work and led to his early retirement.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Prior to January 24, 2013, the Veteran was service-connected for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent prior to June 28, 2012 and zero percent from that date.  Except for a temporary total rating from April 13, 2011 to May 31, 2011, the Veteran's combined rating did not exceed 60 percent prior to January 24, 2013.  Therefore, as he did not have a combined rating of at least 70 percent, he is not eligible for consideration for TDIU on a scheduler basis prior to that date.  38 C.F.R. § 4.16(a).

Currently, the Veteran is service-connected for PTSD, which has been rated as 70 percent disabling from January 24, 2013; tinnitus, rated as 10 percent disabling, and bilateral hearing loss, which is rated as zero percent disabling.  He has had a combined rating of 70 percent from January 24, 2013.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met as of that date. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Private treatment records dated February 2007 state that the Veteran was seen for a follow-up visit after being seen in the emergency room the previous week.  An interview at that time noted he had history of PTSD.  He had intense panic and fear especially after being stressed out at work.  10/10/2014 VBMS entry, Medical Treatment Record-Non-Government Facility, p. 1.

The evidence includes the report of a March 2009 VA PTSD examination.  This notes that while the Veteran was still working, he felt he was barely managing to stay at his job.  He believed he would soon have to quit due to his increasing symptoms.  The examiner opined that the Veteran had major impairment in occupational reliability and productivity.  

A July 2009 VA treatment record shows that the Veteran was warned as to the side effects of his PTSD medication.  He was advised to use caution while driving or operating machinery.  05/10/2010 VBMS entry, Medical Treatment Record-Government Facility, p. 51. 

At a May 2010 VA PTSD examination, the Veteran was noted to be retired.  He reported that he did not get along with his new supervisor and wanted to stop working.  The examiner added that irritability related to PTSD appears to have been negatively effecting the Veteran's work satisfaction.  

A September 2010 VA hospital discharge summary states that the Veteran lost his job as a machinist and was forced into retirement because he could not avoid getting agitated at work and losing his temper due to his PTSD.  12/8/2010 VBMS entry, Medical Treatment Record-Government Facility, p. 1.  

An October 2011 VA PTSD examination report states that the Veteran had been retired for two years from an axle manufacturing plant after working there for 19 years.  The Veteran said that the plant went to automation during his last five years, and he had difficulty coping with the new technology.  He decided to quit rather than be fired. 

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, was received in August 2011.  This states that the Veteran last worked in October 2009.  The stated reason the Veteran said he was not working was "Retired".  He had been employed as a machine operator on a full-time basis.  

A June 2012 VA audiological examination states that the Veteran's hearing loss would affect his ability to perform activities of sedentary employment such as communicating with supervisors, coworkers, and especially over the telephone.  The tinnitus would also affect his abilities to perform activities of sedentary employment such as interfering with concentration, mood, and ability to sleep.  Both the hearing loss and tinnitus caused his PTSD to have more of an effect, and made him extremely agitated.  

The Veteran underwent another VA PTSD examination in September 2013.  A letter from the Veteran's wife indicated that anger and stress had led to the Veteran's retirement at age 62.  She was present at the interview and indicated that when the Vetera was still working, she frequently had to go to his job to support him because he was stressed and irritable from the PTSD.  The Veteran said that he was not seeking employment because he was not stable enough to work.  He indicated that at his last job he had worked independently as a machinist, where he was able to isolate from others so as to focus better on his work.  When the machinist systems became automated he was required to interact more with others.  This became overwhelming and he began to have conflicts with coworkers.  

The Board finds that entitlement to TDIU is supported by the evidence.  The Board observes that the evidence does not include a medical opinion that addresses the Veteran's employability.  However, the question of employability is ultimately one for the finder of fact, and is not medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, the Veteran has consistently maintained and the evidence confirms that he left his job of 19 years as a machinist due to stress and other symptoms from his service connected PTSD.  Private medical records and statements from his wife confirm that the Veteran managed to continue in his employment prior to retirement only with great difficulty.  He was under treatment for PTSD during this entire period, and it should be noted that he was cautioned about operating machinery on his PTSD medication even though he was still working as a machinist!  There is no indication that the Veteran has training in any other field but as a machinist, and the difficulties his service connected hearing loss and tinnitus would pose in a sedentary position and the adverse effects this would have on his PTSD have been noted.  Resolving all doubt in favor of the Veteran, the Board finds that his service connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  



ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities on a schedular basis prior to January 24, 2013 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities from January 24, 2013 is granted.


REMAND

The Veteran does not meet the criteria for consideration for TDIU on a schedular basis prior to January 24, 2013.  However, the evidence shows that he has been unemployed since October 2009, and suggests that he retired from his job due to his service connected PTSD.  

A total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  The Board does not have the authority to award TDIU on an extraschedular basis in the first instance.  Such cases are to be submitted to the Director, Compensation Service, for extraschedular consideration.   38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for entitlement to a total rating based on individual unemployability due to service connected disabilities to the Director, Compensation Service, for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


